DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed on 19 October 2021 has been entered. The following is in reply to the Amendments and Arguments.
Claims amended: 1, 2, 4, 7, 8, 9, 11, 14, 15
Claims cancelled: 3, 5, 6, 10, 12, 13, 17, 19, 20
Claims added: 21-29
Claims currently pending: 1, 2, 4, 7-9, 11, 14-16, 18, 21-29
Response to Arguments
Applicant's arguments with respect to the prior art rejections under 35 U.S.C. § 102/103 found in the previous office action are largely moot in view of the new grounds of rejection presented herein which were necessitated by Applicant's amendments to  the claims. The grounds of rejection presented herein utilizes new primary art the reads clearly on the alleged "single auction" aspect of the newly amended claims. Examiner notes that a "single auction" that has two disparate and non-competing sets of bids can also be called two separate auctions. The difference is solely one of semantics as the structure in both cases can be exactly the same. Applicant's arguments with respect to Ringdahl no reading on the claimed invention are directed towards the previous grounds of rejection and are not representative of the manner in which the 3 references are combined to read on the claimed invention. Ringdahl teaches delaying execution of the auction to after a time of determination of viewability has occurred in order to not perform unnecessary auctions. However, in view of Whelan, one of ordinary skill in the art at the time the invention was filed would have recognized that speculatively executing advertisement selection for all ads on a web page upon detecting the loading of the web page would optimize not for conservation of computer resources (i.e. the servers performing the advertisement auctions), but for responsiveness on the part of the client as the advertisement selection process can take some time to perform. 

Applicant appears to repeat largely the same arguments with respect to independent claims 8 and 15 as advanced with respect to independent claim 1. These arguments are likewise moot in view of the new grounds of rejection presented herein which were necessitated by Applicant's amendments to the claims.
All other arguments have been considered and are not persuasive or are believed to have been addressed and therefore moot in view of the new grounds of rejection below.
A Note on the Format of the Prior Art Rejections
The prior art rejections below contain strikethrough markings of the limitations (e.g. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 7-9, 11, 14-16, 18, 21, 22, 24, 25, 27, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Filev et al. (Pub. #: US 2017/0140421 A1) in view of Ringdahl et al. (Pub. #: US 2014/0136342 A1) in view of Whelan et al. (Pub. #: US 2015/0149304 A1).
Claims 1, 8, and 15:
Ringdahl teaches using a system as in claim 8 as taught in [0058]-[0064] and [0113], and the computer readable medium as in claim 15 as taught in [0113] for performing the method of claim 1 consisting of the steps of:
receiving, by a processing system including a processor, an ad request for a particular ad space being for presentation in a user interface of an application on a client device;
(Filev: ads in an app on a client device in at least 0036, and use of a processor to perform the steps herein in at least 0062, and 0068-0071)
sending, by the processing system to one or more bidder systems, a bid request for bidding on the particular ad space;
receiving, by the processing system and responsive to the bid request, bids from the bidder systems to obtain a plurality of received bids comprising a group of cost-per-view bids and a group of cost-per-impression bids,
(Filev: bids of at least CPT (i.e., cost-per-view) and CPM (i.e. cost-per-impression) are competed in one auction for presentation in one ad space in at least 0052-0055)
each of the plurality of received bids corresponding to a respective buyer, a respective creative, and a respective bid price, 
(Filev: teaches that the bids correspond to buyer, creative and bid with the disclosure of the ad repository in at least Figure 2, 0024, 0025, 0032 and 0037)
wherein it is unknown to the processing system whether the particular ad space is in view on the client device at a time of receiving the bids;
(Filev: teaches that the amount of time an ad slot will be in view is predicted in at least 0046-0050 which shows the lack of knowledge of actual viewability of an ad space)

the first bid corresponding to a first buyer, a first bid price, and a first creative, the first bid being a cost-per-view bid wherein the first buyer pays only if the first creative is viewed within the particular ad space,
the distinct second bid corresponding to a second buyer, a second bid price, and a second creative, the distinct second bid being a cost-per-impression bid wherein the second buyer pays if the second creative is served for presentation within the particular ad space regardless of whether the second creative is viewed,
(Filev: teaches that the bids correspond to buyer, creative and bid with the disclosure of the ad repository in at least Figure 2, 0024, 0025, 0032 and 0037 and bids of at least CPT (i.e., cost-per-view) and CPM (i.e. cost-per-impression) are competed in one auction for presentation in one ad space in at least 0052-0055)
wherein the receiving and selecting comprise a single auction of the particular ad space, wherein the single auction is concluded prior to a determination whether the particular ad space is in view on the client device,
wherein the first buyer and the second buyer are identified based on the single auction prior to the determination and the single auction is concluded prior to the determination,
(Filev: teaches that the amount of time an ad slot will be in view is predicted in at least 0046-0050 which shows the lack of knowledge of actual viewability of an ad space)
wherein payment for the particular ad space is received from one of the first buyer and the second buyer;
(Filev: 0021, "[0026]…The system 104 can perform financial transactions, for example, crediting the publishers 106 and charging the advertisers 102 based on the usage information.", and 0058)





As for, "selecting, by the processing system from the plurality of received bids, a first bid from the group of cost-per-view bids and a distinct bid from the group of cost-per-impression bids", "and sending, by the processing system, a single message to the client device wherein the single message comprises a first ad tag comprising a first identifier of the first creative and a second ad tag comprising a second, different identifier of the second creative", "wherein the client device, responsive to receiving the single message to obtain a received message: determines whether the particular ad space is in view on the client device within a specified time period", "if the particular ad space is in view on the client device within the specified time period, uses the first identifier in the received message to obtain the first creative for presentation in the particular ad space according to the cost-per-view bid;", and "and if the particular ad space is not in view on the client device within the specified time period, uses the second, different identifier in the received message to obtain the second creative for presentation in the particular ad space according to the cost-per-impression bid": Filev teaches monitoring the viewability of an advertisement space via a script on the client in at least 0029, 0061, with the selection of the advertisement based on a prediction of the viewability of the advertisement. Filev does not appear to specify selecting the advertisement from actual measurement of the viewability of the ad space. However, Ringdahl teaches a techniqe of determining that the ad spot is viewable (or not) using a self-monitoring ad tag, and performing an auction for either "viewable ad supply" or sell supply without regard to viewability based on the determination in at least Figure 8B, 0046-0051, 0097-0101 with determination that the ad space is viewable within a "time limit" in 0102-0108.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the multiple-type-of-bids advertisement auction with a prediction of viewing time of Filev with the technique of determining actual viewability of an advertisement spot and selecting the appropriate advertisement thereon as taught by Ringdahl. Motivation to do so comes from both Ringdahl and Filev pertaining to online advertising auctions and from the knowledge that selling ads known to be viewable often commands a higher value than "ad space at an unknown location (which may never be viewed by the user)" (Ringdahl: 0047).
Filev in view of Ringdahl teaches a system that auctions an ad space based on the viewability of the ad space after determining the ad space's viewability as discussed above and sending both potential advertisements in a single message to the client device. The combination of references does not appear to specify performing the auction(s) for the ad space prior to determining the viewability of the ad space (i.e. speculatively conducting an auction prior to loading of the ad tag script). Whelan teaches a web-page advertisement delivery system in which all of the advertisements on a particular web-page are delivered using a single message in at least [0020] - [0022] and [0026]. All advertisements in a web page are computed prior to loading of the web page in Whelan as taught in [0025] which is prior to the system knowing whether the ad space is in view on the client device.
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to modify Filev in view of  Ringdahl with the method of utilizing a single message for delivery of advertisements for a web-page prior to rendering the webpage as taught by Whelan. Motivation to do so comes from the knowledge of one of ordinary skill in the art at the time the invention was filed to minimize the number of separate calls to a server results in more efficient page delivery (Whelan: [0004] and [0017] and Ringdahl: [0072]).
The instant claims recite a conditional if/else statement.  The options are as follows:  (1) if the ad space is in view on the client device within a specified time period and (2) if the ad space is NOT in view on the client device within a specified time period.  For each option, based on the result, additional steps are to be performed.  However, because of the conditional language, only one of the scenarios is required to occur.  That is, should option (1) occur in the prior art, the prior art will still read over the claimed invention regardless of whether option (2) is met, and vice versa.  According to MPEP 2106 II and MPEP 2111.04, language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation.  Therefore, "use the second identifier in the received message to obtain the second creative for presentation in the ad space instead of using the first identifier in the received message to obtain the first creative", as a result of scenario (if the ad space is NOT in view on the client device within a specified time period), is not required by the claim.
Claims 2, 9, and 16:
receiving, by the processing system and from the client device, a first confirmation that the first creative was presented in the particular ad space; and recording, by the processing system, a first transaction amount payable by the first buyer, the first transaction amount being based on the first bid price.
	(Filev: 0021-0026 and 0058)
Claims 4, 11, and 18:
receiving, by the processing system and from the client device, a second confirmation that the second creative was presented in the particular ad space; and recording, by the processing system, a second transaction amount payable by the second buyer, the second transaction amount being based on the second bid price.
(Filev: 0021-0026 and 0058)
Claims 7 and 14:
Filev does not appear to specify that the message comprises the specified time period. However, Ringdahl teaches a techniqe of determining that the ad spot is viewable (or not) using a self-monitoring ad tag, and performing an auction for either "viewable ad supply" or sell supply without regard to viewability based on the determination in at least Figure 8B, 0046-0051, 0097-0101 with determination that the ad space is viewable within a "time limit" in 0102-0108 and with the time limit specified in the message establishing the tag in at least 0233 and 0234.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the multiple-type-of-bids advertisement auction with a prediction of viewing time of Filev with the technique of determining actual viewability of an advertisement spot and selecting the appropriate advertisement thereon as taught by Ringdahl. Motivation to do so comes from both Ringdahl and Filev pertaining to online advertising auctions and from the knowledge that selling ads known to be viewable often commands a higher value than "ad space at an unknown location (which may never be viewed by the user)" (Ringdahl: 0047).
Claims 21, 24 and 27:
determining, by the processing system, a probability that a creative when served to the particular ad space responsive to the cost-per-view bid, will not be viewed, wherein the first bid price is adjusted to take into account the probability.
(Filev: 0051-0053)
Claims 22, 25 and 28:
Filev does not appear to specify that the message comprises the specified time period. However, Ringdahl teaches a techniqe of determining that the ad spot is viewable (or not) using a self-monitoring ad tag, and performing an auction for either "viewable ad supply" or sell supply without regard to viewability based on the determination in at least Figure 8B, 0046-0051, 0097-0101 with determination that the ad space is viewable within a "time limit" in 0102-0108 and with the time limit specified in the message establishing the tag in at least 0233-0241.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the multiple-type-of-bids advertisement auction with a prediction of viewing time of Filev with the technique of determining actual viewability of an advertisement spot and selecting the appropriate advertisement thereon as taught by Ringdahl. Motivation to do so comes from both Ringdahl and Filev pertaining to online advertising auctions and from the knowledge that selling ads known to be viewable often commands a higher value than "ad space at an unknown location (which may never be viewed by the user)" (Ringdahl: 0047).
Claims 23, 26, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Filev et al. (Pub. #: US 2017/0140421 A1) in view of Ringdahl et al. (Pub. #: US 2014/0136342 A1) in view of Whelan et al. (Pub. #: US 2015/0149304 A1) in view of Dalto et al. (Pub. #: US 2012/0310729 A1).
Claims 23, 26 and 29:
Filev teaches auctioning of ad space in at least 0051-0053 but does not appear to specify that the auction utilizes a price equal to the second-highest bid. However, Dalto teaches an advertisement auction for an ad space that uses the second-highest bid as the price for the successful ad bid in at least 0186.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the ad space auction of Filev with the second-highest pricing of Dalto in order to allow for an advertiser to bid their maximum amount without worry of overpaying if the ad space attract no other close bids. Motivation to do so comes from both Filev and Dalto pertaining to online advertisement auctions and in order to allow each bidder to generate a competitive bid thus maximizing yield (Dalto: 0025).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT SNIDER whose telephone number is (571)272-9604. The examiner can normally be reached M-W: 9:00-4:30 Mountain (11:00-6:30 Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on (571)272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.S/Examiner, Art Unit 3688                                                                                                                                                                                                        
/MICHAEL BEKERMAN/Primary Examiner, Art Unit 3621